Citation Nr: 1510619	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's cephalgia for the period prior to August 6, 2013.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's cephalgia for the period on and after August 6, 2013.  

3.  Entitlement to service connection for a cervical spine disorder to include spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1966 to August 1968.  The Veteran served in the Republic of Vietnam and was awarded the Purple Heart medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Des Moines, Iowa, Regional Office (RO) which, in pertinent part, denied service connection for cervical spondylosis and an increased disability evaluation for the Veteran's cephalgia.  In November 2013, the RO increased the evaluation for the Veteran's cephalgia from noncompensable to 30 percent and effectuated the award as of August 6, 2013.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  In a February 2014 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the evaluations assigned for his cephalgia.  

2.  Service connection is currently in effect for right cervical region shell fragment wound residuals including retained metallic foreign bodies and a scar; posterior cervical area shell fragment wound scar residuals; cephalgia; lung cancer; metastatic brain cancer; bilateral hearing loss; and tinnitus.  

3.  Cervical spine spondylosis and cervicalgia has been shown to be etiologically related to the Veteran's service-connected cervical spine area shell fragment wound residuals.  


CONCLUSIONS OF LAW

1.  The issue of a compensable evaluation for the Veteran's cephalgia for the period prior to August 6, 2013, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The issue of an evaluation in excess of 30 percent for the Veteran's cephalgia for the period on and after August 6, 2013, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for service connection for cervical spine spondylosis and cervicalgia have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cephalgia 

In a February 2014 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the evaluations assigned for his service-connected cephalgia.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the evaluations assigned for his service-connected cephalgia.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, those issues should be dismissed.  38 U.S.C.A. § 7105.  


II.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for cervical spine spondylosis and cervicalgia.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for a Cervical Spine Disorder 

The Veteran asserts that service connection for a recurrent cervical spine disorder is warranted as he incurred the claimed disability secondary to his service-connected cervical spine area shell fragment wound residuals with retained metallic foreign bodies and scars.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right cervical region shell fragment wound residuals including retained metallic foreign bodies and a scar; posterior cervical area shell fragment wound scar residuals; cephalgia; lung cancer; metastatic brain cancer; bilateral hearing loss; and tinnitus.  

A September 2003 VA treatment record states that the Veteran complained of recurrent neck pain and stiffness of many years' duration.  The Veteran was reported to have "chronic neck pain secondary to shrapnel injury."  

A January 2010 written statement from P. Meyer, D.O., relates that he had treated the Veteran since 1978 for "neck pain related to shrapnel in the right side of the neck."  

A January 2010 VA Agent Orange program note states that the Veteran had a "history of arthritis secondary to shrapnel wound."  An impression of "[osteoarthritis] - neck due to shrapnel wounds" was advanced.  

At a February 2010 VA examination, the Veteran complained of increasing cervical area pain and neck stiffness.  Contemporaneous X-ray studies of the cervical spine revealed findings consistent with shrapnel in the soft tissues in the upper cervical region and spondylosis in the cervical vertebral column.  The examiner commented that "scaring (sic) of the right upper cervical soft tissues does not result in facet joint djd" and "these changes are present in 70% of the population without pain, based on population based studies published in 'Spine.'"  The VA physician made no findings as to the relationship between the Veteran's service-connected cervical spine area retained metallic foreign bodies and associated muscle injury and the post-service onset of cervical spondylosis (degenerative joint disease).  Absent such findings, the Board finds that the February 2010 VA examination report to be of limited probative value.  

A September 2010 written statement from T. Kahl, D.O., conveys that she had treated the Veteran for on-going chronic neck pain for several years.  The Veteran was found to have both retained shrapnel at the C2 level embedded in the right side lateral soft tissue region and cervical spine degenerative changes on contemporaneous diagnostic studies.  The doctor indicated that "I find it very difficult to argue that the shrapnel is causing [the Veteran] no problems."  

At a September 2012 VA examination, the Veteran was found to have both retained shrapnel in the posterior cervical and right mandible areas and "no injury to a muscle group in the torso and/or neck."  The examiner, who had conducted the February 2010 VA examination, commented that: "[t]he only thing that has changed during this time period is the degenerative condition of his cervical spine;" "[t]he fragments have not moved since this time, nothing has changed;" "[o]nce again, the patient does have tenderness at the fragment sites and cervical pain, however the two are not related;" "[t]here remains no muscle damage of (sic) loss of funtion (sic);" "[h]eadaches, diminished range of motion of the cervical spine are not related to retained metal fragments;" and "[t]enderness of the cervical spine is related to the retained metal fragments."  The examiner again made no specific findings as to the relationship between the Veteran's service-connected cervical area shell fragment wound residuals and the post-service onset of cervical spine spondylosis.  Absent such findings, the Board finds that the September 2012 VA examination report to be of limited probative value.  

VA clinical documentation dated in December 2012, February 2013, and June 2013 conveys that the Veteran was diagnosed with "chronic cervicalgia secondary to shrapnel wound 1967."  

The Veteran has been diagnosed with cervical spine spondylosis and cervicalgia secondary to his cervical spine area shell fragment wound residuals with retained metallic foreign bodies and scars by both treating VA medical personnel and his private physicians.  The Board finds that the competent and persuasive evidence of record is in at least equipoise as to whether the Veteran's recurrent cervical spine disorder is proximately due to his service-connected cervical area shell fragment wound residuals.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for cervical spondylosis and cervicalgia.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  


ORDER

The issue of a compensable evaluation for the Veteran's cephalgia for the period prior to August 6, 2013, is dismissed.  

The issue of an evaluation in excess of 30 percent for the Veteran's cephalgia for the period on and after August 6, 2013, is dismissed.  

Service connection for cervical spine spondylosis and cervicalgia is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


